ORDER
PER CURIAM.
Cheryl Washington appeals from the Circuit Court of St. Louis County judgment finding that she must pay a total of $1,000 in damages for ten months she unlawfully occupied a three-bedroom home owned by Dr. Mack McCain. We have reviewed appellant’s brief and the record on appeal and conclude that the judgment of the circuit court is supported by substantial evidence and is not against the weight of the evidence. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value; but the parties have been furnished with a memorandum for their information, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).